       Case 5:18-cr-00025-DCB-LRA Document 16 Filed 01/28/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

V.                                               CRIMINAL NO. 5:18CR25DCB-LRA

MICHELLE HAWKINS

                                  ENTRY OF APPEARANCE

       COMES NOW, Michael L. Scott, and enters his appearance as co-counsel for Michelle

Hawkins.

       This the 28th day of January, 2019.

                                                     Respectfully submitted,

                                                BY: /s/Michael L. Scott
                                                    Michael L. Scott, MB#101320
                                                    Assistant Federal Public Defender
                                                    200 South Lamar Street, Suite 200-N
                                                    Jackson, Mississippi 39201
                                                    Telephone: 601-948-4284
                                                    Facsimile: 601-948-5510
                                                    Email: Mike_Scott@fd.org

                                                     Attorney for Defendant

                                 CERTIFICATE OF SERVICE

       I, Michael L. Scott, hereby certify that I electronically filed the foregoing with the Clerk

of the Court using the ECF system which sent notification of such filing to all parties of record.

       This the 28th day of January, 2019.

                                               /s/Michael L. Scott
                                              Assistant Federal Public Defender
